     Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 1 of 29




                  UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA

 Dominick DeSimone,
                                   Plaintiff,           No. 19-CV-6150 (GJP)

                     vs.

 U.S. Claims Services Inc.,
 and Paul Hashim,
                              Defendant(s).




                               NOTICE OF APPEAL

   PLEASE TAKE NOTICE that Dominick DeSimone, plaintiff in the above-captioned
case, hereby appeals to the United States Court of Appeals for the Third Circuit from this
Court’s May 20th 2020 Order and Memorandum (Ex. A, B) and March 11th 2020 Order and
Memorandum (Ex. C, D) granting Defendants’ Motion(s) to Dismiss.



                                                 Respectfully Submitted,




                                                 Andrew B. Austin, Esq.
                                                 Pennsylvania Bar # 323768
                                                 Attorney for Plaintiff-Appellant
                                                 P.O. Box # 54628
                                                 Philadelphia, Pennsylvania, 19148
                                                 +1 (610) 656-1956
                                                 austin@stackhousegroup.com
Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 2 of 29




                    EXHIBIT A
                  May 20th 2020 Order




                              2
     Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 3 of 29




                 Case 2:19-cv-06150-GJP Document 25 Filed 05/20/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

         DOMINICK DESIMONE,

                               Plaintiff,

               v.                                                CIVIL ACTION

         U.S. CLAIMS SERVICES, INC., and                         NO. 19-6150
         PAUL HASHIM

                               Defendants.


                                                ORDER

              AND NOW, this 20th day of May 2020, upon consideration of Plaintiff

        DeSimone’s Amended Complaint (ECF No. 19), Defendants’ Motion to Dismiss (ECF

        No. 20), Plaintiff’s Response (ECF No. 22), and Defendants’ Reply (ECF No. 23), it is

        hereby ORDERED that the Motion is GRANTED. Counts I – IV are DISMISSED

        with prejudice. The Clerk shall close this case.



                                                              BY THE COURT:



                                                               /s/ Gerald J. Pappert
                                                              ________________________
                                                              GERALD J. PAPPERT, J.




Exhibit A                                                                                       3
Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 4 of 29




                    EXHIBIT B
             May 20th 2020 Memorandum




                              4
     Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 5 of 29




                  Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


            DOMINICK DESIMONE,

                                Plaintiff,
                                                                          CIVIL ACTION
                  v.
                                                                          NO. 19-6150
            U.S. CLAIMS SERVICES, INC., et al.,

                                Defendants.


        PAPPERT, J.                                                                    May 20, 2020
                                             MEMORANDUM
                 U.S. Claims Services told Dominick DeSimone that he had unclaimed property,

        specifically $469.10 in wages, in Pennsylvania. He then entered into a contract with

        the company, pursuant to which U.S. Claims Services charged a fifteen percent fee for

        recovering DeSimone’s money. DeSimone now claims that he did not know that he

        could get his money back on his own by contacting the Pennsylvania Treasury. He

        contends that he never would have contracted with the company and agreed to pay a

        fee for something he could have done himself for free.

                 DeSimone brings this putative class action against U.S. Claims Services and its

        employee Paul Hashim.1 The Court dismissed DeSimone’s original Complaint for

        failing to state a plausible claim for relief, but granted leave to amend. (Order, ECF

        No. 18.) DeSimone has filed an Amended Complaint, in which he realleges violations of

        Pennsylvania’s Unfair Trade Practices and Consumer Protection Law and brings a new

        claim for fraudulent inducement. (Am. Compl., ECF No. 19.) Defendants filed a



        1     The Court detailed the case’s factual background in a prior Memorandum. See (Mem. Op.,
        ECF No. 17).


                                                      1




Exhibit B                                                                                              5
     Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 6 of 29




                Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 2 of 10




        Motion to Dismiss. (ECF No. 20.) The Court grants the Motion in its entirety for the

        reasons that follow.

                                                        I

               To survive dismissal under Federal Rule of Civil Procedure Rule 12(b)(6), the

        complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

        relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

        the facts pled “allow[ ] the court to draw the reasonable inference that [a] defendant is

        liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded

        facts do not permit the court to infer more than the mere possibility of misconduct, the

        complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’”

        Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

               When the complaint includes well-pleaded factual allegations, the Court “should

        assume their veracity and then determine whether they plausibly give rise to an

        entitlement to relief.” Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016)

        (quoting Iqbal, 556 U.S. at 679). However, this “presumption of truth attaches only to

        those allegations for which there is sufficient factual matter to render them plausible

        on their face.” Schuchardt v. President of the U.S., 839 F.3d 336, 347 (3d Cir. 2016)

        (internal quotation and citation omitted). “Conclusory assertions of fact and legal

        conclusions are not entitled to the same presumption.” Id.

                                                        II

               Counts I and II of the Amended Complaint allege violations of the UTPCPL

        based on U.S. Claims Services’ “fail[ure] to disclose that the services they provide are




                                                        2




Exhibit B                                                                                              6
     Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 7 of 29




                Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 3 of 10




        unnecessary and freely available from the state that is holding the property.” (Am.

        Compl. ¶¶ 69, 86.) In Counts III and IV, DeSimone alleges that Defendants engaged in

        fraudulent inducement and violated the UTPCPL when they “fraudulently

        misrepresented that Defendant Hashim was acting as a Finder for their unclaimed

        property but instead delegated those responsibilities in violation of Pennsylvania state

        law.” (Id. ¶ 100; see id. ¶ 114.) The Court addresses the claims in turn.

                                                      A

                                                      1

               Counts I and II of the Amended Complaint allege that Defendants engaged in

        deceptive conduct (Count I) and knowing misrepresentation (Count II) in violation of

        the UTPCPL. The UTPCPL is “a remedial statute intended to protect consumers from

        unfair or deceptive practices or acts” in the course of trade or commerce. Bordoni v.

        Chase Home Fin. LLC, 374 F. Supp. 3d 378, 385 (E.D. Pa. 2019) (quoting Balderston v.

        Medtronic Sofamor Danek, Inc., 152 F. Supp. 2d 772, 776 (E.D. Pa. 2001)). To state a

        claim for deceptive conduct under the UTPCPL’s catch-all provision, a plaintiff must

        allege that (1) the defendant engaged in deceptive conduct; (2) the plaintiff justifiably

        relied on defendant’s misrepresentation or deceptive conduct; and (3) the plaintiff was

        damaged by his justifiable reliance on the defendant’s alleged conduct. Clark v. Allstate

        Ins. Co., 2013 WL 1905147, at *6 (E.D. Pa. May 7, 2013); see 73 P.S. § 201-2(4)(xxi). To

        state a claim for knowing misrepresentation under the UTPCPL, the plaintiff must

        allege: (1) a material misrepresentation of an existing fact; (2) scienter; (3) justifiable

        reliance; and (4) damages. Baker v. Family Credit Counseling Corp., 440 F. Supp. 2d

        392, 413 (E.D. Pa. 2006); see 73 P.S. § 201-2(4)(xv).




                                                      3




Exhibit B                                                                                             7
     Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 8 of 29




                Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 4 of 10




               When allegations underlying a UTPCPL claim involve a defendant’s

        nondisclosure, the omission is actionable only if there is a duty to disclose. In other

        words, for silence to be actionable there must be a duty to speak. Smith v. Renaut, 564

        A.2d 188, 192 (Pa. Super. Ct. 1989). In Pennsylvania, the presence of a fiduciary or

        other confidential relationship exists “as [a] prerequisite to liability for omissions.”

        Silverstein v. Percudani, 2005 WL 1252199, at *8, *13 (M.D. Pa. May 26, 2005)

        (dismissing UTPCPL claim where defendant had no duty to disclose) (quoting Antinoph

        v. Laverell Reynolds Sec., Inc., 703 F. Supp. 1185, 1187–88 n.1 (E.D. Pa. 1989)). See

        also Restatement (Second) of Torts § 551(2)(a) (explaining the duty to disclose arises

        when there is a fiduciary or confidential relationship between the parties).

               The Court previously dismissed Counts I and II of DeSimone’s original

        Complaint because he failed to allege plausible facts establishing the existence of a

        fiduciary or confidential relationship that would give rise to Defendants having a duty

        to disclose information. (Mem. Op. 10, ECF No. 17.) DeSimone now argues that his

        Amended Complaint sufficiently alleges the presence of a principal-agent relationship

        because the agreement he signed with U.S. Claims Services identified the company as

        his “Agent.” (Am. Compl. ¶¶ 23–24; Ex. A.) DeSimone also alleges that the agreement

        gave Defendants “the legal power to authorize disbursement of [his money] from the

        state and bind [him] to that disbursement.” (Id. ¶ 26.) Defendants, however, argue

        that these alleged facts are nonetheless insufficient to establish a confidential or

        fiduciary relationship. (Defs.’ Mot. to Dismiss 15–16, ECF No. 20.) Because

        DeSimone’s Amended Complaint still fails to plead sufficient facts establishing a




                                                      4




Exhibit B                                                                                          8
     Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 9 of 29




                Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 5 of 10




        confidential or fiduciary relationship—which would in turn give rise to a duty to

        disclose—the Court dismisses Counts I and II with prejudice.

                                                    2

              Pennsylvania courts recognize three categories of relationships between

        contracting parties: ordinary, arm’s-length relationships; agency relationships; and

        confidential relationships. Wisniski v. Brown & Brown Ins. Co., 906 A.2d 571, 577 (Pa.

        Super. Ct. 2006) (citing Basile v. H & R Block, Inc., 761 A.2d 115, 1120 (Pa. 2000)). In

        some types of relationships, including agency relationships, a fiduciary duty exists as a

        matter of law. Yenchi v. Ameriprise Fin., Inc., 161 A.3d 811, 820 (Pa. 2017) (listing

        “principal and agent, trustee and cestui que trust, attorney and client, guardian and

        ward, and partners” as examples). When a fiduciary duty does not exist as a matter of

        law, Pennsylvania courts nevertheless recognize the duty in the presence of confidential

        relationships where “the relative position of the parties is such that one has the power

        and means to take advantage of, or exercise undue influence over, the other.” Id.

              DeSimone argues that the contract he signed established an agency relationship

        because the document referred to U.S. Claims Services as the “Agent.” (Am. Compl. ¶¶

        23, 24.) The labels used on paper to classify a relationship, however, are not

        dispositive. See Klein v. Commerce Energy, Inc., 256 F. Supp. 3d 563 (W.D. Pa. 2017)

        (citing Restatement (Third) of Agency § 1.02)). Instead, Pennsylvania law requires the

        following three elements to establish an agency relationship: (1) the manifestation by a

        principal that the agent shall act for him; (2) the agent’s acceptance of the undertaking;

        and (3) the mutual understanding that the principal is to be in control of the

        undertaking. Basile, 761 A.2d at 1120 (citing Scott v. Purcell, 415 A.2d 56, 60 (Pa.




                                                    5




Exhibit B                                                                                            9
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 10 of 29




                 Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 6 of 10




        1980)). “[A]gency results only if there is an agreement for the creation of a fiduciary

        relationship with control by the beneficiary.” Id. (quoting Smalich v. Westfall, 269

        A.2d 476, 480 (Pa. 1971)). The “distinctive feature of an agency relationship is the

        agent’s power to affect the legal relationship of the principal with third parties.”

        Wisniski, 906 A.2d at 577 (citing Basile, 761 A.2d at 1120). DeSimone fails to

        adequately allege that the parties were in an agency relationship. He asserts no facts

        indicating that he, as the purported principal, retained any control over U.S. Claims

        Services or Hashim in the recovery of his unclaimed funds. By failing to plead facts

        indicating that DeSimone was “in control of the undertaking,” he cannot sufficiently

        allege an agency relationship.2

               Despite DeSimone’s failure to adequately plead an agency relationship, the third

        category of relationships—confidential relationships—also gives rise to fiduciary duties.

        “In the business context, a confidential relationship is formed ‘only if one party

        surrenders substantial control over some portion of his affairs to another.’” Siematic

        Mobelwerke GmbH & Co. KG v. Siematic Corp., 2009 WL 2526436, at *4 (E.D. Pa. Aug.

        12, 2009) (quoting In re Scott’s Estate, 316 A.2d 883, 886 (Pa. 1974)). Because most

        “commercial contracts for professional services involve one party relying on the other

        party’s superior skill or expertise,” a fiduciary duty does not arise “merely because one

        party relies on and pays for the specialized skill or expertise.” eToll, Inc. v.

        Elias/Savion Adver., Inc., 811 A.2d 10, 23 (Pa. Super. Ct. 2002). Instead, the critical



        2       DeSimone also argues that the contract he signed necessarily established an agency
        relationship because Pennsylvania’s Unclaimed Property Act requires that “a signed writing
        evidence some kind of agency relationship.” (Am. Compl. 27.) The text of the UPA requires that “all
        agreements or powers of attorney” to recover unclaimed property comply with certain requirements,
        but nowhere in the Act does it specify that such an agreement between the property owner and
        finder constitutes a per se agency relationship. See 72 P.S. § 1301.11(g).


                                                         6




Exhibit B                                                                                                     10
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 11 of 29




                 Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 7 of 10




        question is whether circumstances exist such that the “parties do not deal on equal

        terms, but, on the one side there is an overmastering influence, or, on the other,

        weakness, dependence or trust, justifiably reposed.” Yenchi, 161 A.3d at 820 (internal

        quotation marks and citation omitted.) The Pennsylvania Supreme Court has

        recognized that confidential relationships often arise in situations involving close

        personal or family relationships, or where one party’s advanced age or disease limits his

        capacity to understand the transaction in question. Id. at 821.

                DeSimone alleges that “Defendants profess[ed] their specialized expertise” and

        created the “impression that their services [were] essential and valuable” by holding

        themselves out as licensed professionals with ten years of experience. (Am. Compl.

        ¶ 22.) These factual allegations, however, are insufficient to plead the existence of a

        confidential relationship. Indeed, “[t]he superior knowledge or expertise of a party does

        not impose a fiduciary duty . . . or otherwise convert an arm’s-length transaction into a

        confidential relationship.” Yenchi, 161 A.3d at 823. DeSimone has alleged nothing

        more than Defendants’ expertise; he fails to allege any facts showing he was

        overpowered or unduly dominated or influenced.

                                                           B

                In Counts III and IV of Amended Complaint, DeSimone alleges for the first time

        a common law claim for “fraud/fraudulent inducement”3 and additional violations of the



        3         To state a claim for fraudulent inducement, a plaintiff must allege: “(1) a representation; (2)
        which is material to the transaction at hand; (3) made falsely, with knowledge of its falsity or
        recklessness as to whether it is true or false; (4) with the intent of misleading another into relying on
        it; (5) justifiable reliance on the misrepresentation; and (6) the resulting injury was proximately
        caused by the reliance.” Bortz v. Noon, 729 A.2d 555, 560 (Pa. 1999) (citation omitted); Mellon Bank
        Corp. v. First Union Real Estate Equity & Mortg. Invs., 951 F.2d 1399, 1411 (3d Cir. 1991)
        (explaining fraudulent misrepresentation claims and fraudulent inducement claims involve the same
        elements).


                                                           7




Exhibit B                                                                                                           11
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 12 of 29




                 Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 8 of 10




        UTPCPL. In doing so, he alleges that Defendants fraudulently misrepresented that

        “Defendant Hashim was acting as Finder for [the] unclaimed property but instead

        delegated those responsibilities in violation of Pennsylvania state law.” (Am. Compl. ¶

        100; see id. ¶¶ 113–14.) According to DeSimone, had he known that Hashim was

        delegating responsibilities to other employees in violation of Pennsylvania’s Unclaimed

        Property Act, he would not entered into the contract. See (Am. Compl. ¶¶ 107, 118).

               The crux of both of these claims involves DeSimone’s theory that Defendants

        violated the UPA by delegating tasks to employees who were not registered finders in

        Pennsylvania. Under the UPA, a person may not, on behalf of another (1) “engage in

        any activity for the purpose of locating, delivering, recovering or assisting in the

        recovery of abandoned or unclaimed property,” and (2) “receive a fee, compensation,

        commission or other remuneration for the activity” without first obtaining a certificate

        of registration from the Pennsylvania Treasury. 72 P.S. § 1301.11a(a).4 According to

        DeSimone, Defendants unlawfully delegated tasks to two unregistered employees of

        U.S. Claims Services—Maria Muralles and Shirley Wynsinger. See (Am. Compl. ¶¶ 36–

        38). DeSimone first alleges that Muralles acted as an unregistered finder when, in

        2015, she emailed staff at the Pennsylvania Treasury to inquire about an unidentified




                Under Federal Rule of Civil Procedure 9(b), “[i]n alleging fraud or mistake, a party must
        state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b); see
        Petruska v. Gannan Univ., 462 F.3d 294, 310 (3d Cir. 2006) (explaining that a state law fraudulent
        misrepresentation claim must be pled with particularity under Rule 9(b)). To satisfy Rule 9(b)’s
        pleading requirements, the plaintiff must “plead or allege the date, time and place of the alleged
        fraud or otherwise inject precision or some measure of substantiation into a fraud allegation.”
        Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007).

        4      To date, no Pennsylvania or federal court has interpreted or applied this section of the UPA.


                                                          8




Exhibit B                                                                                                      12
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 13 of 29




                 Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 9 of 10




        individual’s claim. See (id. ¶ 36, Ex. G).5 The Muralles email exchange, which

        DeSimone attached to his Amended Complaint, occurred three years prior to him ever

        entering into an agreement with U.S. Claims Services. See (id.) DeSimone does not

        allege (nor could he) that she acted as an unregistered finder for either of his two

        unclaimed property agreements in 2018 and 2019. See (id.; Exs. A, B).

               DeSimone next alleges that Wynsinger “actually perform[ed] the responsibilities

        of a Pennsylvania ‘finder’” for DeSimone’s claims because the invoices he received

        included on them an email address for shirleyw@usclaimsservices.com. (Am. Compl.

        ¶ 37, Exs. C, D.) DeSimone fails to plausibly allege, however, any actions on

        Wynsinger’s part in which she located, delivered, recovered or assisted in recovering

        DeSimone’s unclaimed property, or that she received a fee for her activities. See 72 P.S.

        § 1301.11a(a). There mere inclusion of an email address on an invoice is insufficient to

        plausibly allege that any individual other than Hashim acted as DeSimone’s unclaimed

        property finder. Indeed, the only individual that DeSimone alleges solicited him to

        assist in the recovery of his unclaimed wages was Hashim, who DeSimone

        acknowledges is a registered finder in Pennsylvania. (Am. Compl. ¶¶ 43, 48.)

               DeSimone’s inability to plead sufficient facts alleging that Defendants “illegally

        and impermissibly” delegated the responsibilities of a finder to unregistered individuals

        dooms both his fraudulent inducement and UTPCPL claims. With respect to his

        fraudulent inducement claim, DeSimone fails to allege that Defendants misrepresented

        Hashim’s role as the finder for his unclaimed property. See Bortz, 729 A.2d at 560



        5       In deciding a motion to dismiss, a court may consider documents attached to or submitted
        with the complaint without converting the motion into one for summary judgment. Pryor v. National
        Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir. 2002).


                                                       9




Exhibit B                                                                                                   13
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 14 of 29




                Case 2:19-cv-06150-GJP Document 24 Filed 05/20/20 Page 10 of 10




        (explaining that to state a claim for fraudulent inducement, plaintiff must allege a

        representation that was made falsely). Without this misrepresentation, DeSimone’s

        allegation that he would not have entered into the agreement “absent these false

        representations” cannot withstand a motion to dismiss. See (Am. Compl. ¶ 107.) It is

        for this same reason that his UTPCPL claim in Count IV also fails.6

                                                         III

               A court should grant a plaintiff leave to amend a complaint “when justice so

        requires.” Fed. R. Civ. P. 15(a)(2). The Third Circuit has instructed district courts to

        “offer amendment—irrespective of whether it is requested—when dismissing a case for

        failure to state a claim unless doing so would be inequitable or futile.” Fletcher-Harlee

        Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007). Because the

        Court has already granted DeSimone leave to amend his complaint once, any additional

        amendments would be futile.

               An appropriate Order follows.

                                                                     BY THE COURT:


                                                                      /s/ Gerald J. Pappert
                                                                     ________________________
                                                                     GERALD J. PAPPERT, J.




        6       Although neither party raised the issue, Counts III and IV are also subject to dismissal
        under the economic loss doctrine. The economic loss doctrine “prohibits plaintiffs from recovering in
        tort economic losses to which their entitlement flows only from a contract.” Werwinski v. Ford Motor
        Co., 286 F.3d 661, 671 (3d Cir. 2002) (quoting Duquesne Light Co. v. Westinghouse Elec. Corp., 66
        F.3d 604, 618 (3d Cir. 1995)). Under this doctrine, “no cause of action exists for negligence that
        results solely in economic damages unaccompanied by physical injury or property damages.”
        Excavation Techs. Inc. v. Columbia Gas Co. of Pa., 985 A.2d 840, 841 n.3 (Pa. 2009) (internal
        quotation marks and citation omitted). Because the core of DeSimone’s allegations in Counts III and
        IV is that Hashim did not fulfill his obligation of performance under the contract when he allegedly
        delegated responsibilities to unregistered finders, the economic loss doctrine bars these claims.


                                                         10




Exhibit B                                                                                                       14
Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 15 of 29




                    EXHIBIT C
                  March 11th 2020 Order




                              15
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 16 of 29




                Case 2:19-cv-06150-GJP Document 18 Filed 03/11/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

         DOMINICK DESIMONE,

                               Plaintiff,

               v.                                                  CIVIL ACTION

         U.S. CLAIMS SERVICES, INC., and                           NO. 19-6149 &
         PAUL HASHIM                                               NO. 19-6150

                               Defendants.


                                               ORDER

              AND NOW, this 11th day of March 2020, upon consideration of Plaintiff’s

        Complaint (No. 19-6150, ECF No. 1), Defendants’ Motion to Dismiss (No. 19-6150, ECF

        No. 5), Plaintiff’s Response (No. 19-6150, ECF No. 8), Defendants’ Reply (No. 19-6150,

        ECF No. 11), and Plaintiff’s Sur-Reply (No. 19-6150, ECF No. 15), it is hereby

        ORDERED that the Motion is GRANTED:

              1. Count I is DISMISSED without prejudice;

              2. Count II is DISMISSED with prejudice;

              3. DeSimone may file an amended complaint on or before April 1, 2020;

              4. DeSimone’s Motion to Dismiss (No. 19-6149, ECF No. 7) is DENIED as moot;

                    and

              5. The Clerk shall close Civil Action No. 19-6149.



                                                              BY THE COURT:



                                                              /s/ Gerald J. Pappert
                                                              GERALD J. PAPPERT, J.




Exhibit C                                                                                        16
Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 17 of 29




                    EXHIBIT D
             March 11th 2020 Memorandum




                              17
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 18 of 29




               Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


        DOMINICK DESIMONE,

                              Plaintiff,
                                                                     CIVIL ACTION
               v.                                                    NO. 19-6149 &
                                                                     NO. 19-6150
        U.S. CLAIMS SERVICES, INC., et al.,

                              Defendants.


       PAPPERT, J.                                                             March 11, 2020
                                             MEMORANDUM
             U.S. Claims Services told Dominick DeSimone that he had unclaimed property,

       specifically $469.10 in wages, in Pennsylvania. DeSimone then entered into a contract

       with the company, pursuant to which U.S. Claims Services charged a fifteen percent fee

       for recovering DeSimone’s money. DeSimone now claims that he did not know that he

       could get his money back on his own by contacting the Pennsylvania Treasury.

              DeSimone brings this putative class action against U.S. Claims Services and its

       employee Paul Hashim. He contends that he never would have contracted with the

       company and agreed to pay a fee for something he could have done himself for free. He

       alleges that Defendants’ failure to disclose that unclaimed property could be retrieved

       directly from the Pennsylvania Treasury at no cost violated Pennsylvania’s Unfair

       Trade Practices and Consumer Protection Law and Texas’s Deceptive Trade Practices–

       Consumer Protection Act. Defendants filed a Motion to Dismiss, which the Court

       grants for the reasons that follow.




                                                  1




Exhibit D                                                                                        18
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 19 of 29




                Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 2 of 11




                                                         I
              U.S. Claims Services, a Texas corporation with its principal place of business in

       California, operates a business dedicated to connecting property owners with unclaimed

       property that escheats to the state. (Compl. ¶¶ 2 & 7, ECF No. 1.)1 U.S. Claims

       Services first identifies the unclaimed property, which can typically be found in states’

       public treasury records. (Id. ¶ 8.) From there, the company locates the property owner

       using tools such as Intelius People Search or LexisNexis Public Records. (Id.) U.S.

       Claims Services then contacts the property owners, tells them of their unclaimed

       property and provides them a form to complete in order to recover their booty. (Id.)

              In April of 2019, U.S. Claims Services contacted DeSimone, a citizen of

       Pennsylvania, advising him that he had $469.10 in unclaimed wages. (Id. ¶¶ 1, 28.)

       U.S. Claims Services sent DeSimone a contract that complied with Pennsylvania’s

       Unclaimed Property Act,2 which DeSimone signed, had notarized, and returned to U.S.

       Claims Services. (Id. ¶¶ 29 & 30.) After receiving the completed contract, U.S. Claims

       Services submitted DeSimone’s claim to the Pennsylvania Treasury, which sent him the

       full amount of his funds. (Id. ¶ 32.) According to DeSimone, at no point during this

       process was he aware that he could have recovered the funds himself. (Id. ¶ 30.)




       1      All ECF citations refer to Civil Action No. 19-6150 unless otherwise specified.

       2        Pennsylvania law regulates property recovery professionals—known as “finders”—who assist
       claimants in retrieving unclaimed property. See (Compl. ¶ 22.) Under Pennsylvania’s Unclaimed
       Property Act, 72 P.S. §§ 1301.11 et seq., finders must register with the Pennsylvania Treasury and
       charge no more than a fifteen percent finder fee. Id. § 1301.11(g). The UPA also prescribes the
       contents in the finder agreements—i.e., the contract between the property owner and the finder. Id.
       At all times relevant in the Complaint, U.S. Claims Services employed Paul Hashim as its registered
       finder in Pennsylvania. (Compl. ¶ 25.)


                                                        2




Exhibit D                                                                                                    19
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 20 of 29




                 Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 3 of 11




                Several months later, U.S. Claims Services sent DeSimone an invoice for $70.36.

       (Id. ¶ 33.) According to DeSimone, he did not recall the reason for the invoice and was

       “confused” by its statement indicating that “prompt payment is appreciated so we may

       continue to search and locate any additional monies owed to you.” (Id. ¶ 33.)

       DeSimone spoke to his brother about the invoice, who apparently advised DeSimone

       that the invoice was a “scam” because anyone could “recover unclaimed property

       himself for free.” (Id. ¶ 34.) Upset that he had been “deceived” and was being charged

       for services that he could have performed himself, DeSimone refused to pay the invoice.

       (Id. ¶ 35.) DeSimone now alleges that had he known he could recover his money

       without the assistance of U.S. Claims Services or Hashim, he would have done so. (Id.

       ¶ 31.)

                                                      II

                To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

       the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

       to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

       (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

       plausible when the facts pled “allow[ ] the court to draw the reasonable inference that

       [a] defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “[W]here the

       well-pleaded facts do not permit the court to infer more than the mere possibility of

       misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

       entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

                When the complaint includes well-pleaded factual allegations, the Court “should

       assume their veracity and then determine whether they plausibly give rise to an



                                                      3




Exhibit D                                                                                           20
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 21 of 29




                Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 4 of 11




       entitlement to relief.” Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016)

       (quoting Iqbal, 556 U.S. at 679). However, this “presumption of truth attaches only to

       those allegations for which there is sufficient factual matter to render them plausible

       on their face.” Schuchardt v. President of the U.S., 839 F.3d 336, 347 (3d Cir. 2016)

       (internal quotation and citation omitted). “Conclusory assertions of fact and legal

       conclusions are not entitled to the same presumption.” Id.

                                                         III

               DeSimone asserts consumer protection claims under both Pennsylvania and

       Texas law. Neither party addresses which state’s law should apply.3 Because this is a

       diversity case,4 the Court must apply the choice of law rules of the forum state.

       Hammersmith v. TIG Ins. Co., 480 F.3d 220, 226 (3d Cir. 2007) (citing Klaxon Co. v.

       Stentor Elec. Mfg. Co., 313 U.S. 487 (1941)). Pennsylvania’s choice of law analysis

       involves a two-part inquiry. First, “[b]efore a choice of law question arises, there must

       be a conflict between the potentially applicable bodies of law.” See On Air Entm’t Corp.

       v. Nat’l Indemn. Co, 210 F.3d 146, 148–49 (3d. Cir. 2000). If there are relevant

       differences between the laws, the court then classifies the conflict as “true,” “false,” or

       “unprovided-for.” Hammersmith, 480 F.3d at 230. When a true conflict exists, the

       court proceeds to the second step in the analysis and, analyzing each forum’s relevant


       3       Courts in the Third Circuit “routinely find that facts are sufficiently developed to conduct the
       choice of law analysis at the motion to dismiss stage.” Valcom, Inc. v. Vellardita, 2014 WL 1628431,
       at *8 (D.N.J. Apr. 23, 2014); Cooper v. Samsung Elecs. of Am., Inc., 374 F. App’x 250, 255 n.5 (3d Cir.
       2010) (unpublished) (rejecting argument that district court erred by addressing choice of law issue as
       to plaintiff’s consumer fraud claim at motion to dismiss phase rather than at class certification
       stage).

       4       Under the Class Action Fairness Act of 2005, there is minimal diversity of citizenship
       between DeSimone and the Defendants, the proposed class size consists of at least one hundred
       members, and the amount in controversy exceeds $5 million, as aggregated across all individual
       claims. See 28 U.S.C. § 1332(d)(2), (5)(B), (6); (Order, ECF No. 16).

                                                          4




Exhibit D                                                                                                         21
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 22 of 29




               Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 5 of 11




       contacts, applies the law of the state with the greater interest in the matter at hand.

       Hammersmith, 480 F.3d at 230–31.

              To establish a claim for nondisclosure under Texas’s DTPCPA, a plaintiff must

       prove: “(1) a failure to disclose information concerning goods or services, (2) which was

       known at the time of the transaction, (3) if such failure was intended to induce the

       consumer into the transaction, and (4) the consumer would not have entered had the

       information been disclosed.” Willowbrook Foods, Inc. v. Grinnell Corp., 147 S.W.3d 492,

       506 (Tex. App. 2004) (citing Tex. Bus. & Com. Code Ann. § 17.46(b)(24) (2002)). The

       statute does not require a fiduciary or confidential relationship.

              By contrast, Pennsylvania’s UTPCPL enumerates twenty unfair or deceptive

       acts, none of which expressly prohibit the failure to disclose. 73 P.S. §§ 201-2(4)(i)–(xx).

       The UTPCPL, however, does include a catch-all provision, which prohibits “fraudulent

       or deceptive conduct which creates a likelihood of confusion or misunderstanding.” Id.

       § 201-2(4)(xxi). To state a claim under the catch-all provision, a plaintiff must allege

       that: (1) defendant engaged in deceptive conduct; (2) plaintiff justifiably relied on

       defendant’s misrepresentation or deceptive conduct; and (3) plaintiff was damaged by

       his justifiable reliance on the defendant’s alleged conduct. Clark v. Allstate Ins. Co.,

       No. 13-0271, 2013 WL 1905147, at *6 (E.D. Pa. May 7, 2013); Bennett v. A.T.

       Masterpiece Homes at Broadsprings, LLC, 40 A.3d 145 (Pa. Super. 2012).

              When allegations underlying a UTPCPL claim involve a defendant’s

       nondisclosure rather than misrepresentation, the omission is actionable only if there is

       a duty to disclose. In other words, for silence to be actionable there must be a duty to

       speak. Smith v. Renaut, 564 A.2d 188, 192 (Pa. Super. Ct. 1989). In Pennsylvania, a



                                                    5




Exhibit D                                                                                             22
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 23 of 29




               Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 6 of 11




       duty to speak requires the presence of a fiduciary or other confidential relationship “as

       prerequisite to liability for omissions.” Silverstein v. Percudani, 2005 WL 1252199, at

       *8 (M.D. Pa. May 26, 2005) (quoting Antinoph v. Laverell Reynolds Sec., Inc., 703 F.

       Supp. 1185, 1187–88 n.1 (E.D. Pa. 1989). See also Restatement (Second) of Torts

       § 551(2)(a) (explaining the duty to disclose arises when there is a fiduciary or

       confidential relationship between the parties). Given the differences between liability

       for failure to disclose under Texas and Pennsylvania’s consumer protection laws, the

       Court next determines the type of conflict.

              A “true” conflict exists if both jurisdictions’ interests would be impaired if its

       laws were not applied. Hammersmith, 480 F.3d at 230 n.9. A conflict is “false” when

       only one state’s interests would be impaired by the application of the other state’s law.

       Wood Servs., Inc. v. Disability Advocates, Inc., 342 F. Supp. 3d 592, 608 n.9 (E.D. Pa.

       2018). And an “unprovided for” conflict occurs when neither state’s interests would be

       impaired if its laws were not applied. Hammersmith, 480 F.3d at 230 n.9. Here, a true

       conflict exists. Pennsylvania’s interests would be impaired if the UTPCPL was not

       applied because the Commonwealth has an interest in protecting its own citizens from

       deceptive acts and practices. And here, where DeSimone’s allegations implicate a

       finder registered under Pennsylvania’s UPA, Pennsylvania also has an interest in

       ensuring that its finders abide by both the UPA and UTPCPL. Texas also arguably has

       an interest in applying its law, because one of the Defendants—U.S. Claims Services—

       is a Texas corporation.

               Because a true conflict exists, the Court next “determine[s] which state has the

       greater interest in the application of its law.” Hammersmith, 480 F.3d at 230 (internal



                                                     6




Exhibit D                                                                                          23
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 24 of 29




                Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 7 of 11




       quotation marks omitted). In the context of putative class actions, courts have

       determined that “under Pennsylvania choice of law principles, each class member

       would be subject to the consumer fraud statutes of the member’s home state because

       ‘that state would have the paramount interest in applying its laws to protect its

       consumers.’” Karnuth v. Rodale, Inc., 2005 WL 1683605, at *4 (E.D. Pa. July 18, 2005)

       (citing Lyon v. Caterpillar, Inc., 194 F.R.D. 206, 211–18 (E.D. Pa. 2000)). DeSimone

       resides in Pennsylvania and the basis of his claim involves the retrieval of unclaimed

       funds from Pennsylvania’s state treasury by a finder registered in the Commonwealth.

       The only relevant contact to Texas is that U.S. Claims Services is incorporated there.

       See (Compl. ¶ 2.) Because there are far more substantial contacts in Pennsylvania, the

       Court applies the UTPCPL.5

                                                         IV

              Count I of the Complaint alleges that Defendants violated the UTPCPL by

       engaging in unfair or deceptive acts when they “fail[ed] to disclose that the services

       they provide are unnecessary and freely available from the state that is holding the

       property.” (Compl. ¶ 52.) Defendants first contend that U.S. Claims Services and

       Hashim’s compliance with Pennsylvania’s Unclaimed Property Act, 72 P.S. § 1301.1–

       .29, requires dismissal of the UTPCPL claim. (Defs.’ Mot. to Dismiss (“Defs.’ Mot.”) 7–

       8, ECF No. 5.) They also argue that they had no duty to disclose the fact that

       DeSimone could retrieve his unclaimed property himself, free of charge. (Defs.’ Reply

       3–7, ECF No. 11.)


       5       Because the choice of law analysis dictates that Pennsylvania law applies to DeSimone as
       the only plaintiff, Count II of the Complaint, which alleges a violation of Texas’s Deceptive Trade
       Practice–Consumer Protection Act, is accordingly dismissed.


                                                         7




Exhibit D                                                                                                    24
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 25 of 29




               Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 8 of 11




              The UTPCPL is “a remedial statute intended to protect consumers from unfair or

       deceptive practices or acts” in the course of trade or commerce. Bordoni v. Chase Home

       Finance LLC, 374 F. Supp. 3d 378, 385 (E.D. Pa. 2019) (quoting Balderston v.

       Medtronic Sofamor Danek, Inc., 152 F. Supp. 2d 772, 776 (E.D. Pa. 2001)). A plaintiff

       may bring a private cause of action under the UTPCPL if he suffers an ascertainable

       loss of money or property as the result of an unlawful method, act or practice. 73 P.S.

       § 201-9.2(a). The UTPCPL lists specific practices that constitute “unfair methods of

       competition” and “unfair or deceptive acts or practices.” Id. § 201-2(4)(i)–(xx). Among

       these prohibited practices, the UTPCPL makes it unlawful to “knowingly

       misrepresent[ ] that services . . . are needed if they are not needed.” Id. § 201-2(4)(xv).

       The UTPCPL also includes a catch-all provision, which prohibits “fraudulent or

       deceptive conduct which creates a likelihood of confusion or misunderstanding.” Id.

       § 201-2(4)(xxi). DeSimone brings his UTPCPL claim under both the knowing

       misrepresentation and catch-all provisions. See (Compl. ¶ 58).

              To establish a knowing misrepresentation under the UTPCPL, a plaintiff must

       allege (1) a material misrepresentation of an existing fact, (2) scienter, (3) justifiable

       reliance, and (4) damages. Baker v. Family Credit Counseling Corp., 440 F. Supp. 2d

       392, 413 (E.D. Pa. 2006). A claim under the catch-call provision requires showing that:

       (1) the defendant engaged in deceptive conduct; (2) plaintiff justifiably relied on

       defendant’s misrepresentation or deceptive conduct; and (3) plaintiff was damaged by

       his justifiable reliance on the defendant’s alleged conduct. Clark, 2013 WL 1905147, at

       *6.




                                                     8




Exhibit D                                                                                            25
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 26 of 29




                Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 9 of 11




              Defendants believe that they cannot be liable under the UTPCPL because they

       complied with the UPA, which does not require finders to inform property owners of the

       option to retrieve their funds directly from the state for free. (Defs.’ Mot. 2.) This type

       of “regulatory compliance defense” is of no avail. See Landau v. Viridian Energy PA

       LLC, 223 F. Supp. 3d 401, 420 (E.D. Pa. 2016) (explaining that the regulatory

       compliance defense for UTPCPL claims “is without precedential support”).6

              Defendants argue correctly, however, that DeSimone’s UTPCPL claim fails

       because they had no legal duty to disclose that property owners can recover unclaimed

       funds directly from the state without a fee.7 (Defs.’ Reply 3.) As discussed above, a

       prerequisite for omissions to be actionable under the UTPCPL is the presence of a

       fiduciary duty or some other confidential relationship. Silverstein, 2005 WL 1252199,

       at *8 (quoting Antinoph, 703 F. Supp. at 1187–88 n.1); see Weisblatt v. Minn. Mut. Life.




       6       U.S. Claims Services also filed a separate declaratory judgment action asking the Court to
       declare that “there is no such cause of action against licensed finders” under Pennsylvania and
       Texas’s unclaimed property laws. (No. 19-6149, Compl. ¶¶ 29–35, ECF No. 1.)
               Article III of the Constitution and the Declaratory Judgment Act permit a district court to
       issue a declaratory judgment “in a case of actual controversy.” See Blanciak v. Allegheny Ludlum
       Corp., 77 F.3d 690, 698 (3d Cir. 1996). Litigants do not satisfy the “actual controversy” requirement
       when their dispute becomes moot. Korvettes, Inc. v. Brous, 617 F.2d 1021, 1023–24 (3d Cir. 1980).
       Because the Court concludes that compliance with Pennsylvania’s UPA or other state equivalent is
       no basis for dismissal of DeSimone’s UTPCPL claim, there is no longer a live case or controversy in
       the declaratory judgment action. The Court accordingly lacks jurisdiction over U.S. Claims Services’
       declaratory judgment action and denies as moot DeSimone’s Motion to Dismiss. See (No. 19-6149,
       ECF No. 7).

       7       Defendants raised the “no duty to disclose” argument for the first time in their Reply.
       Generally, it is improper for a party to raise arguments for the first time in a reply brief. See
       Laborers’ Int’l Union v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994) (“An issue is waived
       unless a party raises it in its opening brief.”). Even so, a court has discretion to consider new
       arguments. Sabert Corp. v. PWP Indus., Inc., 2015 WL 5007838, at *1 n.3 (D.N.J. Aug. 20, 2015). A
       party is not prejudiced by new arguments raised in a reply brief if the court allows the party an
       opportunity to respond to the newly raised issues in a sur-reply brief. Cornerstone Residence, Inc. v.
       City of Clairton, 2018 WL 306670, at *4 (W.D. Pa Jan. 5, 2018). Because the Court allowed
       DeSimone an opportunity to respond to the “no duty to disclose” argument in a Sur-Reply, the Court
       will consider it.

                                                         9




Exhibit D                                                                                                       26
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 27 of 29




               Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 10 of 11




       Ins. Co., 4 F. Supp. 2d 371, 380 (E.D. Pa. 1998) (dismissing UTPCPL knowing

       misrepresentation claim and concluding that omissions are actionable when “in breach

       of a duty to speak”).

              In Pennsylvania, some types of relationships give rise to a fiduciary duty as a

       matter of law. Yenchi v. Ameriprise Fin., Inc., 161 A.3d 811, 820 (Pa. 2017) (listing

       principal and agent, trustee and cestui que trust, attorney and client, guardian and

       ward, and partners as examples). When a fiduciary duty does not exist as a matter of

       law, Pennsylvania courts nevertheless recognize confidential relationships in situations

       where “the relative position of the parties is such that one has the power and means to

       take advantage of, or exercise undue influence over, the other.” Id. DeSimone has not

       alleged in his Complaint facts which could establish that a fiduciary or confidential

       relationship existed between him and U.S. Claims Services or Hashim. He accordingly

       cannot rely on Defendants’ alleged omissions as a basis to plead a UTPCPL claim under

       the knowing misrepresentation or catch-all provisions.

                                                   V

              Courts should freely give leave to amend a complaint when justice so requires.

       Fed. R. Civ. P. 15(a)(2). “This certainly includes amendment to cure defective

       allegations.” Shifflett v. Korszniak, 934 F.3d 356, 366 (3d Cir. 2019) (citing 6 Wright &

       Miller, Federal Practice and Procedure: Civil § 1474 (3d ed. 2019)). DeSimone is free to

       amend Count I consistent with this Memorandum to the extent he can alleges facts

       which could establish that Defendants had a duty to disclose to DeSimone that he could

       retrieve unclaimed property directly from the Pennsylvania Treasury free of charge.

              An appropriate Order follows.



                                                  10




Exhibit D                                                                                          27
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 28 of 29




            Case 2:19-cv-06150-GJP Document 17 Filed 03/11/20 Page 11 of 11




                                                    BY THE COURT:




                                                    /s/ Gerald J. Pappert
                                                    GERALD J. PAPPERT, J.




                                          11




Exhibit D                                                                     28
    Case 2:19-cv-06150-GJP Document 26 Filed 06/05/20 Page 29 of 29




                           CERTIFICATE OF SERVICE


   I hereby certify that I have served a copy of this Notice of Appeal and any accompanying
memorandum or documents upon the parties or their counsel via Electronic Case Filing on
Friday, June 5th 2020.



                                                  Respectfully Submitted,




                                                  Andrew B. Austin, Esq.
                                                  Pennsylvania Bar # 323768
                                                  Attorney for Plaintiff-Appellant
                                                  P.O. Box # 54628
                                                  Philadelphia, Pennsylvania, 19148
                                                  +1 (610) 656-1956
                                                  austin@stackhousegroup.com




                                            29
